DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 is interpreted as only reciting the scrubber assembly and its parts.  The HVAC system and its parts do not structurally limit the claimed scrubber assembly, which is only required to have an interface that is configured to mate with the HVAC system (capable of mating with).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 11-19 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,792,608. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8 and 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 3 is indefinite because it appears to further limit the HVAC system, which is not required structure in claim 1 (see paragraph 2 above.  It is unclear whether or not the HVAC system is positively recited in the claim.
Claim 1 recites the limitation "the first interface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this refers to the “interface” previously referred to.
In lines 11-12 of claim 1, “an EAI” is indefinite because it is unclear whether this is the same EAI previously recited in the claim.  If it is the same EAI, the phrase should be changed to “the EAI”.
Claims 11 and 12 each recite the limitation "the HVAC unit" in line 3.  There is insufficient antecedent basis for this limitation in the claims (should be “HVAC system”).
Claim 13 recites the limitation "the system" in line 2.  There is insufficient antecedent basis for this limitation in the claim (should be “assembly”).
Claim 2, 5-8 and 14-23 are rejected for depending from an indefinite parent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 8, 12, 14-20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlain (2,633,928).
Chamberlain ‘928 teaches an air dehumidifier comprising a housing (10), one side of the housing including an inlet port (21) and an outlet port (22), an adsorbent cartridge (50) in the housing, a fan (39), a heating coil (lamp 47), an outside air inlet (23) for purge air, a purge air outlet (24), and bypass dampers (29,30) for controlling treated air and purge air flows (see figures 1-5, 21, col. 2, lines 24-35, col. 4, lines 12-75, col. 5, lines 56-71).  The side of the housing with inlet and outlet ports (21,22) anticipates an interface that is capable of being connected to and external inlet of an HVAC system without conduits for treating air within the system.  The interface is also capable of partially or completely covering an opening.  The spacing of the inlet and outlet will minimize re-entry of treated air into the housing and the coupling of the interface supports the weight of the housing (figure 21).  
Claim(s) 1-3, 5-8, 11-14, 16 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neary (2006/0236867 A1).
Neary ‘867 teaches a gas separation vessel comprising a housing (29), one side of the housing including flanged inlet ports (33) and a flanged outlet port (34), air outlets on a perforated inner tube for expelling air from the assembly, and an adsorbent cartridge (60) in the housing (see figure 6, paragraphs 64-66).  The side of the housing with inlet and outlet ports anticipates an interface that is capable of being connected to and external inlet of an HVAC system without conduits for treating air within the system.  The interface is also capable of partially or completely covering an opening.  The spacing of the inlet and outlet will minimize re-entry of treated air into the housing and one of the inlets can be used as a return air inlet to receive purge air (instant claim 6) or as a separate channel to allow a flow of outside air (instant claim 13).  Purging is not disclosed, however the inlets and outlet are inherently capable of receiving purge gas flows.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlain ‘928 in view of Schaffhausen (5,443,625).
Chamberlain ‘928 discloses all of the limitations of the claims except that there is a sensor to measure contaminants in the inlet or outlet and measurements are used to control activation or deactivation of the assembly.  Schaffhausen ‘625 discloses an air purifier with a contaminant detection device that is used to control operation of the device (see col. 7, lines 7-23).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Chamberlain ‘928 by using the detection/control arrangement of Schaffhausen ‘625 in order to provide a means that efficiently controls operation so that the fan is not powered when contamination is below an acceptable level.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose gas treatment arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl